FILED
                                                                                            COUR'r OF APPEALS
                                                                                                      IS'! II

                                                                                           2013 SEP 24   AM 9:2 7
                                                                                           sAtE bf VVA SIJIN'Ko

                                                                                                         T




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II

STATE OF WASHINGTON,
                                Respondent,                         No. 42895 4 II
                                                                              - -


       MM                                                    UNPUBLISHED OPINION


AARON JASON THOMAS,
                                Appellant.



       MAXA,J. —Aaron Jason Thomas appeals his convictions for second degree assault for

punching and choking his girl friend and five counts of violating a court order prohibiting

contact with his mother. With regard to the violating a court order convictions, he argues that ( )
                                                                                                1

the information did not provide adequate notice of the charges against him, 2) trial court
                                                                            ( the

erred by not instructing the jury on the essential elements of each crime, and ( )
                                                                               3 insufficient

evidence supports his convictions. With regard to the assault conviction, he argues that ( )
                                                                                         1 the

trial court erroneously granted the State's motion to admit evidence of his prior bad acts under

ER 404( ), the trial court erred by not instructing the jury on the limited use of the ER 404( )
      b 2) (                                                                                 b

evidence, and ( ) counsel was ineffective for failing to request the limiting instruction.
              3 his

       We hold that ( ) information was adequate because it identified the specific order
                    1 the

Thomas was alleged to have violated, 2) jury instruction and sufficiency claims fail because
                                     ( the

the statutory authority of the court orders giving rise to the convictions was not an essential

element of the   charged                      s consideration, 3) trial court
                           crimes for the jury'                ( the            properly   admitted
No. 42895 4 II
          - -



evidence of a prior assault and threat as proof of his girl friend's credibility under ER 404( ), (
                                                                                             b 4)

the trial court had no duty to give a limiting instruction sua sponte, and (5)counsel was not

ineffective for not requesting a limiting instruction because that decision may have been a

legitimate trial tactic. Accordingly, we affirm.

                                             FACTS


CRIMES -


       Thomas lived with his mother, Dawn Woods, in Woods's home. This living arrangement

violated a Kitsap County District Court order prohibiting Thomas from contacting Woods or

coming within 500 feet of her residence. Juliana Taylor was Thomas's girl friend, and she

moved in with him ( nd Woods)in early 2011 shortly after they began dating. Thomas
                  a

instructed Taylor not to tell anyone that he was living with Woods and threatened that if she did

tell someone, I wouldn't sleep, if I was you."
              "                              Report of Proceedings ( P)Nov. 29, 2011)at
                                                                   R    (

94. In May or June of 2011, Thomas punched Taylor's face and body, causing bruising on her

ribs,face, legs, and arms. Taylor did not report the incident to the police and continued her

relationship and living arrangement with Thomas.

        On July 10, Thomas and Taylor began to argue while sitting in the back seat of a car.

Woods and her boyfriend were in the front seat. Thomas punched Taylor in the face two or three

times and placed his hands around her neck, which restricted her breathing. Taylor was

frightened and feared that she would die because she could not breathe. Taylor suffered

noticeable bruising around her eyes and a red rash on her neck. Nevertheless, she went home

with Thomas and did not call the police because she feared Thomas's reaction.

       The next day Taylor told her father about her injuries, and he saw her bruises. Taylor's

father called the police. Taylor spoke to a detective and told him that Thomas had hit her, but

                                                   2
No. 42895 4 II
          - -



she did not tell him that Thomas had choked her. Further investigation revealed that Thomas had

been inside Woods's home in violation of the no-
                                               contact order.

PROCEDURE


        The State charged Thomas with second degree assault and five counts of violating a court

order, each with a special domestic violence allegation. Thomas's prior convictions for violating

a court order elevated these court order violation charges to felonies. The information alleged, in

part:

               On or about [date],' the County of Kitsap, State of Washington, the
                                 in
        above named Defendant, with knowledge that the Kitsap County District Court
              -
        had previously issued a foreign protection order, protection order, restraining
        order, no contact order, or vulnerable adult order pursuant to state law in Cause
        No. 16652723, did violate said order by knowingly violating the restraint
        provisions therein, and or by knowingly violating a provision excluding him or
                                /
        her from a residence, a workplace, a school or a daycare, and or by knowingly
                                                                          /
        coming within, or knowingly remaining within, a specified distance of a location,
        andor by knowingly violating a provision of a foreign protection order for which
            /
        a violation is specifically indicated to be a crime; and furthermore, the Defendant
        did have at least two prior convictions for violating the provision of a court order
        issued under Chapter 10. 9, 26. 9, 26. 0, 26. 6, 26. 0, 26. 2, and or 74. 4
                               9      0      1      2      5      5        /    3
        RCW, or a valid foreign protection order as defined in RCW 26. 0.contrary
                                                                   020;
                                                                     5
        to Revised Code of Washington 26. 0.
                                       110. 5

Clerk's Papers (CP)at 1 -6. Thomas neither challenged the sufficiency of the information

nor requested a bill of particulars.

        The State moved in limine to allow evidence of the prior assault in which Thomas had

punched Taylor in the face and body and his prior threat that Taylor should not sleep if she told

anyone that he was living with Woods. The trial court ruled that this evidence was admissible to

explain the dynamics    of the   relationship"and " allow the jury to properly
                                                  to                             assess ...   Taylor's

credibility."RP (Nov. 22, 2011)at 41 42. The trial court encouraged defense counsel to
                                     -


 The State charged five separate violations of the no-
                                                     contact order: on or about May 21, 2011;
June 3,2011; June 30, 2011; July 10, 2011; and on or between July 10, 2011, and July 12, 2011.
                                                   3
No. 42895 4 II
          - -



consider submitting an instruction to limit the jury's use of the prior incidents. At trial,the court

admitted Taylor's testimony regarding Thomas's prior assault and threat. The defense did not

propose a limiting instruction, and the trial court did not provide one sua sponte.

       The parties stipulated that Thomas was the respondent in the no-
                                                                      contact order relating to

Woods and that he had more than two prior convictions for violating a court order. The

stipulation was read to the jury. The State also introduced into evidence a certified copy of the

no-
  contact order.


       The jury found Thomas guilty on all charges. He appeals.

                                            ANALYSIS


A.     ADEQUACY OF THE INFORMATION

        Thomas alleges for the first time on appeal that the information charging him with

violations of a court order was deficient under the Sixth and Fourteenth Amendments of the

United States Constitution and article I,section 22 of the Washington State Constitution because

it failed to allege the statutory authority underlying the no-
                                                             contact order he was charged with

violating. We disagree.

        A challenge to the constitutional sufficiency of a charging document may be raised for

the first time on appeal. State v. Nonog, 169 Wn. d 220, 225 n. ,237 P. d 250 (2010).We
                                                2             2       3

review challenges to the sufficiency of a charging document de novo. State v. Williams, 162

Wn. d 177, 182, 170 P. d 30 (2007).
  2                  3            However, when the defendant challenges the sufficiency

of an information for the first time on appeal, we construe the document liberally in favor of

validity. State v. Zillyette,No. 87614 2,
                                       - 2013 WL 3946066, at *4 Wash. Aug. 1, 2013).
                                                                (

        A charging document must include all essential elements of a crime in order to afford the

accused notice of the crime charged and to allow the accused to prepare a defense. Zillyette,

                                                  M
No. 42895 4 II
          - -


2013 WL                2. " ` essential element is one whose specification is necessary to
           3946066, at *  An

establish the very illegality of the behavior charged.' " Zillyette, 2013 WL 3946066, at *
                                                                                         2

internal quotation marks omitted)quoting State v. Ward, 148 Wn. d 803, 811, 64 P. d 640
                                 (                            2                 3

2003)). E]
        " `[ ssential elements include only those facts that must be proved beyond a

reasonable doubt to convict      a   defendant of the   charged crime.' " Zillyette, 2013 WL 3946066, at

2 alteration in original)internal quotation marks omitted) quoting State v. Powell, 167 Wn. d
  (                       (                                (                              2

672, 683, 223 P. d 493 (2009)lead opinion)),
               3              (           overruled on other grounds by State v. Siers, 174

Wn. d 269, 276, 274 P. d 358 (2012)). test is (1)
  2                  3             The          whether the essential elements appear in

any form, or by fair construction, in the information and, if so, 2)
                                                                  ( whether the defendant

nonetheless can show that he or she was actually prejudiced by the unartful language used.
Zillyette, 2013                  4. If the first prong is not
                  WL 3946066, at *                                  satisfied, " we presume prejudice
                                                                                 `

and   reverse   without   reaching   the   question of prejudice.' " Zillyette, 2013 WL 3946066, at *4

quoting State v. McCarty, 140 Wn. d 420, 425, 998 P. d 296 (2000)).
                                2                  2

         Here,the State charged Thomas under former RCW 26. 0.2009),
                                                        110 (
                                                          5        which provides:

         Violation of order— Penalties. (1)( Whenever an order is granted under this
                                           a)
         chapter, chapter 7.0, 9. 10.99, 26 09, 26 10, 26 26, or 74. 4 RCW, or there
                           9     94A,                              3
         is a valid foreign protection order as defined in RCW 26. 2. and the
                                                                 020, 5
         respondent or person to be restrained knows of the order, a violation of any of the
         following provisions of the order is a gross misdemeanor, except as provided in
         subsections (4) ( ) this section:
                        and 5 of

                   5) A violation of a court order issued under this chapter, chapter 7.0,
                                                                                       9
         9. 10. 9, 2609, 2610, 2626, or 74. 4 RCW, or of a valid foreign protection
            94A,   9                        3
         order as defined in RCW 26. 2.is a class C felony if the offender has at least
                                 020,
                                   5
         two previous convictions for violating the provisions of an order issued under this
         chapter, chapter 7.0, 9. 10. 9, 26. 9, 26. 0, 26. 6, or 74. 4 RCW, or of a
                           9       94A, 9         0      1      2         3
         valid    foreign protection order        as   defined in RCW 26. 2.
                                                                      020.
                                                                        5            The previous


2 Because Thomas does not attempt to show prejudice on appeal, we consider only the first
prong.
No. 42895 4 II
          - -



         convictions may involve the same victim or other victims specifically protected
         by the orders the offender violated.

Emphasis added.)Thomas contends that because subsection ( )
                                                        5 criminalizes violations of

orders issued only under certain enumerated statutes, the information had to specify the RCW

chapter under which the no-
                          contact order was issued. Otherwise, he would be unable to

determine whether the order he violated was a "qualifying"order under former RCW

110(
26. 0.
   5
   5 ).

          Thomas is correct that the information did not specifically identify a qualifying statute.

However,the information did identify the Kitsap County District Court cause number in which

the court had issued the. rder Thomas was alleged to have violated. The record shows that this
                        o

order was issued under RCW 10. 9. The information also recited that Thomas had violated this
                             9

court order " ontrary to Revised Code of Washington 26. 0.
            c                                       110," includes a court order
                                                      5 which

issued under RCW 10. 9. CP at 2 6. As a result, Thomas was given fair notice of the crime
                   9            -

charged.

          Our Supreme Court addressed a similar issue in Zillyette. Zillyette challenged the

information charging her with controlled substances homicide because it did not identify the

controlled substance she had allegedly delivered to the victim. Zillyette, 2013 WL 3946066, at

    1. The court stated that the specific identity of a controlled substance is not necessarily an

essential element of controlled substances homicide. Zillyette, 2013 WL 3946066, at *
                                                                                    3.

However, because not all controlled substances can be the basis for controlled substances

homicide, some degree of specification      was   necessary to establish the " ` illegality   of the

behavior    charged. "' Zillyette, 2013 WL 3946066, at * internal quotation marks omitted)
                                                       3 (

3
    Again we note that Thomas never challenged the information below or claimed that he lacked
the sufficient notice of the charges against him.
                                                      6
No. 42895 4 II
          - -



quoting Ward, 148 Wn. d at 811).Accordingly, the court held that if the information for
                    2

controlled substances homicide does not identify the controlled substance, it must at least specify

the applicable RCW 69. 0.
                   401(
                      2 subsection or identify the schedule of controlled substance
                      5 )
that caused the user's death. Zillyette, 2013 WL 3946066, at *
                                                             3. Because the information did

not provide any basis for identifying the controlled substance, the court concluded that the

information failed to allege facts necessary to charge the defendant with controlled substance

homicide and dismissed the charge. Zillyette, 2013 WL 3946066, at *
                                                                  5.

         Zillyette does not compel a different result here. In that case the court held that an

information charging controlled substances homicide must identify the name of the controlled

substance, the applicable RCW subsection, or the schedule of controlled substance that caused

the user's death. Zillyette, 2013 WL 3946066, at *3, For example, a charging document that
                                                    5.

states the name of the controlled substance is sufficient without referencing the RCW subsection.

Zillyette,2013 WL 3946066, at * .Here, because the information expressly identified the actual
                              5

order Thomas had allegedly violated, it was not necessary to recite the qualifying statute.

Therefore, we hold that theessential elements of the charge appeared in the information, and we

reject Thomas's challenge to its adequacy.

B.      ESSENTIAL ELEMENT OF CRIME


        Thomas claims that in order to convict him for violating a court order, the State had to

show and the jury had to find that the order he allegedly violated was a qualifying order under

former RCW 26. 0. that the prior convictions were for violations of qualifying orders.
           110(
              5 and
              5 )

He argues that ( )
               1 because the State presented no such evidence at trial,the evidence was


4
    RCW 69. 0. divided into five subsections: (a) -(But only subsections (a) -(
        401(
           2 is
           5 )                                  e).                        c) apply
to controlled substances homicide. RCW 69. 0.
                                       415(
                                          1
                                          5 ).
                                                   7
No. 4289.
        5 4 II
           --



insufficient to support his convictions and (2) jury instructions were improper because they
                                              the

omitted essential elements of the crime. We disagree.

       Thomas confuses the role of the judge and the jury in RCW 26. 0.
                                                                 110(
                                                                    5 cases. The
                                                                    5 )

statutory authority for issuing the court order allegedly violated is not an essential element of the

crime for the jury to decide, but rather a threshold determination the trial court makes as part of

its gatekeeping function before admitting evidence of an order or a prior conviction for the jury's

consideration. State v. Gray, 134 Wn. App. 547, 554 56, 138 P. d 1123 (2006).As a result, it
                                                    -        3

would have been inappropriate to submit evidence and instruct the jury on the statutory authority

for the earlier courts' issuance of the respective orders. We address each argument in turn.

             Sufficiency of the Evidence

       In determining a sufficiency of the evidence claim, we view the evidence in the light

most favorable to the State and ask whether any rational trier of fact could have found the

elements of the crime beyond a reasonable doubt. State v. McKague, 172 Wn. d 802, 805, 262
                                                                         2

P. d 1225 (2011).
 3              Although the existence of a court order is an element of the crime of violating

such an order,the issuing court's statutory authority is not. State v. Miller, 156 Wn. d 23, 24,
                                                                                     2

123 P. d 827 (2005);
     3             Gray, 134 Wn. App. at 556. The trial court decides whether the issuing

court's order qualifies under RCW 26. 0.
                                  110(
                                     5
                                     5 ).

        Here, the State proved the existence of the Kitsap County District Court's no-
                                                                                     contact

order that Thomas violated by entering a certified copy of the actual order as an exhibit at trial'.'
The parties also stipulated that Thomas was the respondent in that order and that he had more



 Although unnecessary under Miller and Gray, the State provided sufficient evidence that the
current order was a qualifying order because the order was admitted as evidence and it was
issued under RCW 10. 9. 156 Wn. d at 24; 134 Wn. App. at 556.
                   9          2
No. 42895 4 II
          - -



than two prior convictions for violations of a court order. We hold that this evidence was
sufficient to support the jury's finding that he violated a qualifying order under RCW

110(
26. 0.
   5
   5 ).

       2.    Jury Instructions

       We review the adequacy of jury instructions de novo as a question of law. State v. Sibert,

168 Wn. d 306, 311, 230 P. d 142 (2010).Instructing the jury in a manner that relieves the
      2                  3

State of its burden to prove every element of a crime beyond a reasonable doubt is a violation of

due process and requires automatic reversal. State v. Bennett, 161 Wn. d 303, 307, 165 P. d
                                                                     2                  3

1241 (2007).

       The jury instructions here did not instruct the jury on the type of order that would qualify

for conviction or the type of prior conviction that would elevate the charged crimes to felonies.

However, as we have previously noted, an order's statutory authority is an issue for the trial

court to determine, not for the jury. Therefore, at trial the State need not prove such authority

beyond a reasonable doubt and the trial court need not address such authority in the jury

instructions. We hold that the trial court did not err in giving jury instructions that did not

include the issuing court's statutory authority.

C.     PRIOR MISCONDUCT —ER        404( )
                                      b EVIDENCE

       Thomas argues that the trial court erroneously granted the State's motion to admit

evidence of his prior threat and assault against Taylor. He further argues that the admission of

this evidence without a limiting instruction violated his due process rights because it allowed his




6
 Consistent with his stipulation below, Thomas does not challenge on appeal the admissibility or
applicability of evidence of the no-
                                   contact order or the prior convictions.
                                                   9
No. 42895 4 II
          - -



conviction to be based on improper propensity evidence. Finally, he claims that his counsel was

ineffective for not requesting a limiting instruction. We disagree.

       1.   Admissibility under ER 404( ) /
                                      b ER 403

       Under ER 404( ), "[ of other crimes, wrongs, or acts is not admissible to prove
                   b e] vidence

the character of a person in order to show action in conformity therewith."However, this

evidence may be admissible " or other purposes, such as proof of motive, opportunity, intent,
                           f

preparation, plan, knowledge, identity, or absence of mistake or accident."ER 404( ). list
                                                                                 b The

of other purposes for which evidence of a defendant's prior misconduct may be introduced is not

exclusive. State v. Baker, 162 Wn. App. 468, 472 73,259 P. d 270, review denied, 173 Wn. d
                                                 -       3                             2

1004 (2011).

       We review a trial court's interpretation of ER 404( ) novo as a question of law. State
                                                         b de

v. Fisher, 165 Wn. d 727, 745, 202 P. d 937 ( 009). We then apply that interpretation in
                 2                  3       2

reviewing a trial court's decision to admit misconduct evidence for an abuse of discretion.

Fisher, 165 Wn. d at 745. A trial court abuses its discretion if it relies on unsupported facts,
              2

applies the wrong legal standard, or adopts a position no reasonable person would take. State v.

Lord, 161 'Wn. d 276, 284, 165 P. d 1251 (2007).
             2                  3

       We read ER 404( )in conjunction with ER which requires the trial court to exercise
                     b

its discretion in evaluating whether relevant evidence is unfairly prejudicial. Fisher, 165 Wn. d
                                                                                              2

at 745. Before a trial court admits evidence under ER 404( ),
                                                         b it must ( )
                                                                   1 find by a

preponderance of the evidence that the misconduct occurred, 2)
                                                            ( identify the purpose for

admitting the evidence, 3)
                        ( determine the relevance of the evidence to prove an element of the

crime, and (4)
             weigh the probative value of the evidence against its prejudicial effect. Fisher,

165 Wn. d at 745. The trial court must complete the ER 404( )
      2                                                   b analysis on the record in order

                                                 10
No. 42895 4 II
          - -



to permit the appellate court to determine whether the trial court's exercise of discretion was

based on careful and thoughtful consideration of the issue. State v. Stein, 140 Wn. App. 43, 67,

165 P. d 16 (2007).
     3

         Several cases have held that evidence of a defendant's prior domestic violence acts

involving the defendant and the crime victim may be admissible under ER 404( ) assist the
                                                                           b to

jury in judging the victim's credibility. State v. Magers, 164 Wn. d 174, 186, 189 P. d 126
                                                                 2                  3

2008)allowing evidence of prior domestic violence incident to evaluate credibility of recanting
      (

victim);
       State v. Grant, 83 Wn. App. 98, 106- 9,920 P. d 609 (1996)allowing evidence to
                                          0        2              (

explain why the victim's statements and conduct might appear inconsistent with the victim's

testimony at trial);
                   State v. Wilson, 60 Wn. App. 887, 891, 808 P. d 754 (1991)allowing
                                                               2              (

evidence of prior physical abuse of the victim to explain the victim's delay in reporting the

abuse).Division One of this court noted:

       V]   ictims of domestic violence often attempt to placate their abusers in an effort
       to avoid repeated violence, and often minimize the degree of violence when
       discussing it with others. [ The victim's] credibility was a central issue at trial.
       The jury was entitled to evaluate her credibility with full knowledge of the
       dynamics of a relationship marked by domestic violence and the effect such a '
        relationship has on the victim."

Baker, 162 Wn. App. at 475 (quoting Grant, 83 Wn. App. at 107 08).
                                                              -

        In its pretrial ruling on the State's motion to admit evidence under ER 404( ), trial
                                                                                   b the

court here ruled that Thomas's alleged prior assault and threat against Taylor'were relevant to

explain the dynamics of their relationship and to allow the jury to properly assess Taylor's

credibility. As required by ER 403, the trial court balanced on the record the value of the

evidence against the prejudice to Thomas. It concluded that the prior acts were " xtremely
                                                                                e

relevant in [this]domestic violence case [because] it is important to understand how the parties


                                                 11
No. 42895 4 II
          - -



operated both in their recent pasts and under the current situation"and that admitting the

evidence did not constitute extreme or undue prejudice to Thomas. RP (Nov.22, 2011)at 42.

         Thomas challenges the trial court's analysis on two grounds. First, he argues that the trial

court's rationale for admitting the prior assault and threat does not apply in this case. Drawing a

factual distinction from the more lengthy relationships between the defendant and victim in

Magers and Grant, Thomas argues that a "single assault in the context of a short-erm
                                                                                t

relationship is not necessarily equivalent to domestic violence in a long term relationship."Br.
                                                                           -

of Appellant at 18. Although Grant recognized that domestic violence tends to recur and to

intensify in frequency and degree of violence over time, neither Grant nor Magers indicates that

the length of a relationship dictates whether prior domestic violence incidents are relevant to

assess the victim's credibility.'Magers, 164 Wn. d at 184 86;Grant, 83 Wn.App. at 109.
                                               2          -

         Contrary to Thomas's allegation, the trial court's articulated reason for admitting his .

prior domestic violence assault and threat against Taylor —to explain the dynamics of their

relationship and to      aid the jury in   assessing Taylor's credibility —is relevant. Thomas's theory of

the case was that       Taylor       credibility issues."RP (Nov.30, 2011)of 291
                                 had "                                                 He used Taylor's

delay in reporting the charged assault to the police and the testimony of his mother's boyfriend to

argue that the charged assault never occurred. Consequently, Taylor's delayed and inconsistent

reporting of the charged assault could have been viewed as incompatible with her trial testimony
    hat the   charged   assault had occurred —and     could have reflected negatively on her credibility.

Evidence of Thomas's prior assault of Taylor and threat helped explain why she did not initially


7
    Thomas also notes that the State did not introduce opinion testimony addressing the
psychological effects of a single assault in a short-erm relationship; but he does not provide
                                                    t
authority requiring such testimony or explain why such testimony should be required, contrary to
RAP 10.
     a)( Thus, we do not further consider this argument.
           6).
           3(
                                                         12
No. 42895 4 II
          - -



report the charged assault to the police. See Baker, 162 Wn. App. at 475. The length of their

relationship is immaterial in this context.

        Second, Thomas argues that admitting evidence of his prior assault and threat

substantially and unfairly prejudiced him, implying that in its ER 403 weighing, the trial court

underestimated that prejudice. We disagree. The trial court repeatedly asked defense counsel to

articulate the prejudice to Thomas, but defense counsel could not. On its own,the trial court

considered that the evidence might prejudice Thomas by evoking an emotional response rather

than a rational decision from the jury. However, the trial court ultimately determined that the

potential prejudice did not outweigh the probative value of explaining the dynamics of the

relationship and in assessing Taylor's credibility, which was at issue. Because the trial court

considered the arguments of counsel, weighed the probative value against the prejudice to

Thomas on the record, and came to a reasoned decision, we hold that the trial court did not abuse

its discretion in admitting the prior assault and threat under ER 404( )
                                                                     b

        2.   Propensity Evidence Limiting Instruction

        Thomas argues that his due process rights were violated because the jury was allowed to

consider his prior bad acts as propensity evidence. Although Thomas does not assign error to the

jury instructions, it appears that he is arguing that the trial court erred by failing to instruct the

jury sua sponte that it could use the evidence of his prior bad acts solely to assess Taylor's

credibility. This argument also fails.

        If evidence of a defendant's prior crimes, wrongs, or acts is admissible for a proper

purpose, the defendant is entitled to a limiting instruction upon request."State v. Gresham, 173 .

Wn. d 405, 423,269 P. d 207 (2012).As a result, Thomas would have been entitled to an ER
  2                 3

404( )
   b limiting instruction if he had requested one. But despite the trial court's invitation,
                                                    13
No. 42895 4 II
          - -



Thomas did not request a limiting instruction on the ER 404( )
                                                           b evidence. The trial court has no

duty to give an ER 404( )
                      b limiting instruction sua sponte. State v. Russell, 171 Wn. d 118, 123-
                                                                                 2

24, 249 P. d 604 (2011)citing ER 105).Accordingly, we hold that the failure to give a limiting
         3              (
instruction was not error.

       3.   Ineffective Assistance of Counsel


        Thomas also argues that his counsel was ineffective for failing to request a limiting
                                                                                     .

instruction on the jury's use of the ER 404( )
                                           b evidence. We disagree.

       We review claims of ineffective assistance of counsel de novo. State v. Sutherby, 165

Wn. d 870, 883, 204 P. d 916 (2009).To prevail on an ineffective assistance of counsel claim,
  2                  3

the defendant must show both that ( )
                                  1 defense counsel's representation was "
                                                                         deficient"and (2)

the deficient representation prejudiced the defendant. Strickland v. Washington, 466 U. .668,
                                                                                      S

687, 104 S. Ct. 2052, 80 L.Ed. 2d 674 (1984);
                                            State v. Grier, 171 Wn. d 17, 32 33,246 P. d
                                                                  2          -       3

1260 (2011).The failure to show either element ends our inquiry. Grier, 171 Wn. d at 33.
                                                                              2

Representation is deficient if,after considering all the circumstances, it falls below an objective

standard of reasonableness. Grier, 171 Wri. d at 33. Prejudice exists if there is a reasonable
                                          2

probability that except for counsel's errors, the result of the proceeding would have been

different. Grier, 171 Wn. d at 34.
                        2

       We give great deference to trial counsel's performance and begin our analysis with a

strong presumption that counsel's performance was reasonable. Grier, 171 Wn. d at 33. A
                                                                           2

claim that trial counsel provided ineffective assistance does not survive if trial counsel's conduct

can be characterized as legitimate trial strategy or tactic. Grier, 171 Wn. d at 33. To rebut the
                                                                          2

strong presumption that counsel's performance was reasonable, the defendant bears the burden
                                                              "

of establishing the absence of any `conceivable legitimate tactic explaining counsel's

                                                 14
No. 42895 4 II
          - -



performance.' " Grier, 171 Wn. d at 42 (quoting State v. Reichenbach, 153 Wn. d 126, 130,
                             2                                              2

101 P. d 80 (2004)).
     3

       Courts generally presume that defense counsel's choice not to request a limiting

instruction was a tactical decision to avoid drawing further attention to the evidence and,

therefore, place the burden on the defendant to rebut this presumption. State v. Yarbrough, 151

Wn. App. 66, 90 91,210 P. d 1029 (2009).Here, Thomas's counsel may have decided to forgo
                -       3

a limiting instruction to avoid reemphasizing the prior bad acts and to avoid undermining the

defense's position that Taylor was not a credible witness. Because defense counsel's failure to

request a limiting instruction may have been a legitimate trial tactic, Thomas does not show that

his trial counsel's performance fell below an objective standard of reasonableness. Accordingly,

Thomas's ineffective assistance claim fails.


       We affirm.


       A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

040
2.6.it is so ordered.
  0




                                                   MAAXA, J.




                                                 15